Order for judgment affirmed. Bennett appeals under G. L. (Ter. Ed.) c. 251, § 12, from an order of the Superior Court for judgment against him in favor of Lodgen’s Market, Inc., on an award of arbitrators returned upon a submission to arbitration in accordance with G. L. (Ter. Ed.) c. 251, §§ 1-13, of certain demands and cross demands arising out of a contract by which Bennett was to perform construction work for Lodgen’s Market, Inc. The award contains a brief statement of the facts found and of the grounds upon which a majority *763of the arbitrators determined that a balance was due from Bennett to Lodgen’s Market, Inc. Bennett contends that errors of law are involved in the award, but no questions of law were reserved for the consideration of the court either in the submission or in the award. It is settled that in these circumstances the award determines both law and fact and that no question of the correctness of the law applied by the arbitrators is open on appeal. Ellicott v. Coffin, 106 Mass. 365. Carter v. Carter, 109 Mass. 306, 309. Gardner v. Boston, 120 Mass. 266. Cowley v. Dobbins, 123 Mass. 587. Selectmen of Danvers v. Commonwealth, 184 Mass. 502, 507. Members of Bakery & Confectionery Workers International Union v. Hall Baking Co. 320 Mass. 286, 290.
B. A'. Vernon, for the contractor.
I. Bernstein, for the owner, submitted a brief.